DISMISS; and Opinion Filed August 27, 2019.




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                          No. 05-19-00819-CV

                       IN THE INTEREST OF H.J.G. AND I.S.G., CHILDREN

                           On Appeal from the 304th Judicial District Court
                                        Dallas County, Texas
                               Trial Court Cause No. JC -19-00297-W

                                 MEMORANDUM OPINION
                              Before Justices Bridges, Brown, and Nowell
                                       Opinion by Justice Brown

       By notice of appeal filed July 9, 2019, Mother challenges the trial court’s May 2, 2019 order

terminating her parental rights to her children. Because appeals in parental termination cases are

accelerated and must be filed within twenty days of judgment or, with an extension motion, within thirty-

five days of judgment, we directed Mother to file a letter brief addressing the Court’s jurisdiction and

allowed appellees an opportunity to respond. See TEX. R. APP. P. 26.1(b), 26.3, 28.4(a); see also Brashear

v. Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on

reh’g) (timely filing of notice of appeal is jurisdictional). Both Mother and the State filed letter

briefs. However, nothing in Mother’s letter brief demonstrates we have jurisdiction over the

appeal. Accordingly, because Mother’s notice of appeal was filed untimely, we dismiss the appeal. See

TEX. R. APP. P. 42.3(a).



190819F.P05                                               /Ada Brown/
                                                          ADA BROWN
                                                          JUSTICE
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          JUDGMENT

 IN THE INTEREST OF H.J.G. AND I.S.G.,                 On Appeal from the 304th Judicial District
 CHILDREN                                              Court, Dallas County, Texas
                                                       Trial Court Cause No. JC -19-00297-W.
 No. 05-19-00819-CV                                    Opinion delivered by Justice Brown, Justices
                                                       Bridges and Nowell participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 27th day of August, 2019.




                                             –2–